Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently no generic claims are recognized to the following disclosed patentably distinct species: 
Species I, Figs. 1A-1B, 2A-2B: Figs. 1A-1B, 2A-2B are views of an example of a semiconductor device, according to some embodiments of the present inventive concept.
Species II, Fig. 3: FIG. 3 is a cross-sectional view of a second embodiment of the semiconductor device. With reference to FIG. 3, the first isolation region 27 may include a first portion 15 and a second portion 24. The second portion 24 may be modified to penetrate through the first portion 15.
Species III, Fig. 4: FIG. 4 is a cross-sectional view of a third embodiment of the semiconductor device. With reference to FIG. 4, the first isolation region 27 may include a first portion 15 and a second portion 24, and the second portion 24 may penetrate through the first portion 15 and may be modified to extend into the substrate 3. The first portion 15 may have a downwardly convex bottom surface 15b, and the second portion 24 may penetrate through the bottom surface 15b of the first portion 15. The bottom surfaces 15b of regions of the first portion 15, separated by the second portion 24 and located on both sides of the second portion 24, may have a form lowered in a direction toward the second portion 24.

Species V, Fig. 6: FIG. 6 is a cross-sectional view of a fifth embodiment of the semiconductor device. With reference to FIG. 6, the first isolation region 27 may include a first portion 15 and a second portion 24, and the second portion 24 may extend into the substrate 3 while penetrating through the first portion 15. Bottom surfaces 15b of regions of the first portion 15, separated by the second portion 24 and located on both sides of the second portion 24, may respectively be downwardly convex. In an example, the bottom surface 1 Sb of the first portion 15 and the bottom surface 24b of the second portion 24 may form an acute angle 02.
Species VI, Fig. 7: FIG. 7 is a cross-sectional view of a sixth embodiment of the semiconductor device. Referring to FIG. 7, the third isolation region 136 maybe modified to include a first portion 124 and a second portion 134. In the modified third isolation region 136 as described above, the first portion 124 of the third isolation region 136 may surround a side surface and a bottom surface of the second portion 134 of the third 
Species VII, Fig. 8: FIG. 8 is a cross-sectional view of a seventh embodiment of the semiconductor device. Referring to FIG. 8, the third isolation region 136 may include a first portion 124 and a second portion 134, identical to those described in FIG. 7. The first isolation region 27 may include a first portion 15 and a second portion 24. The first portion 15 of the first isolation region 27 may have a downwardly convex bottom surface 1 Sb, and the second portion 24 of the first isolation region 27 may penetrate through the first portion 15 of the first isolation region 27 and extend into the substrate 3. A bottom surface 24b of the second portion 24 of the first isolation region 27 and a bottom surface 15b of the first portion 15 of the first isolation region 27 may form an acute angle 02.
Species VIII, Fig. 9A: FIG. 9A is a cross-sectional view of a eight embodiment of the semiconductor device. Referring to FIG. 9A, the first isolation region 27 may include 
Species IX, Fig. 9B: FIG. 9B is a cross-sectional view of a ninth embodiment of the semiconductor device. Referring to FIG. 9B, an insulating spacer 233 may be disposed between the first isolation region 27 and the first source/drain region 210. Thus, the first isolation region 27 and the first source/drain region 210 may be spaced apart by the insulating spacer 233.
Species X, Fig. 9C: FIG. 9C is a cross-sectional view of a tenth embodiment of the semiconductor device. Referring to FIG. 9C, an insulating spacer 233 may be disposed between the first isolation region 27 and the first source/drain region 210, and the insulating spacer 233 may cover an upper surface 15s of the first portion of the first isolation region 27. The upper surface 15s of the first portion 15, covered by the first insulating spacer 233, may be disposed on a level higher than that of an upper surface 24s of the second portion 24.
Species XI, Figs. 9D & 9E: Figs. 9D & 9E are a cross-sectional view of a eleventh embodiment of the semiconductor device. Referring to FIGS. 9D and 9E, a buffer oxide 13 may be formed between the first isolation region 27 and first active 
Species XII, Figs. 10 & 11A: Figs. 10 & 11A are a cross-sectional view of a twelfth embodiment of the semiconductor device. Referring to FIGS. 10 and 11A, the first isolation region 27 including first and second portions 15 and 24 may further include a connecting portion 25 extending from one side of the second portion 24 in the first direction X to be connected to a neighboring second portion 24. Thus, in the first isolation region 27, the connecting portion 25 may extend from the second portion 24 and may be formed of the same second insulating material as the second portion 24. The second portion 24 and the connecting portion 25 may be integrally formed.
Species XIII, Figs. 10 & 11B: Figs. 10 & 11B are a cross-sectional view of a thirteenth embodiment of the semiconductor device. When the second portion 24 penetrates through the first portion 15 as illustrated in FIG. 3, the connecting portion 25 may also penetrate through the first portion 15 as illustrated in FIG. 11B which is different from species XII.
Species XIV, Figs. 10 & 11C: Figs. 10 & 11C are a cross-sectional view of a fourteenth embodiment of the semiconductor device. In another modification, in a similar case as illustrated in FIG. 4, in which the second portion 24 extends into the substrate 3 while penetrating through the first portion 15, the connecting portion 25 may 
Note that Figs. 12-37 are related to method of manufacturing the semiconductor device, and are not included in the species restriction as currently all the claims are directed to device claims. However, if during prosecution the applicant adds method claims then the above mentioned figures will be categorized into different species.
The species are independent or distinct because the species comprise different processing parameters or elements for each identified species. In addition, these species are not recognized obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813